PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/788,275
Filing Date: 19 Oct, 2017
Appellant(s): Gorenshteyn et al.



__________________
Ilya Zborovsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 July, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Note
Examiner would like to note that many of Appellant’s arguments replied to within this Examiner’s Answer were given in the Appeal Brief filed 06/15/2020. These arguments were replied to within the Examiner’s Answer filed 08/06/2020, and Examiner was affirmed within the Decision on Appeal filed 04/26/2021.
First Issue
Regarding claim 1 and Appellant’s assertion that Schweig deals with “totally different issues” (Appeal Brief, pg. 4) which belongs “clearly to a non-analogous art in particular to a medical art which is totally different from the art of cosmetics” (Appeal Brief, pg. 4), the Examiner respectfully disagrees.  It is believed that no clear distinction exists between what is considered medical or cosmetic. Medical conditions exist that affect a person’s appearance such that in order to treat the symptoms of the condition or the condition itself, cosmetic substances may be used with medical substances. Furthermore, cosmetic substances are often used to treat, heal, or improve the body. Therefore, cosmetic substances can also be considered a medical substance and is analogous art. 
Additionally, Examiner has not relied upon Schweig to disclose that the method for a skin procedure is used for cosmetic reasons, where the aqueous solution is a cosmetic solution, as noted by Appellant (Appeal Brief, pg. 5). 
Appellant further asserts that the invention of Bontemps “has nothing to do with transfer of cosmetic substances” because the specification describes a device for transferring medicine (Appeal Brief, pgs. 5-6). Appellant disregards Bontemps’ discussion of the use of electrodes immersed in medicine or cosmetic substances for subcutaneous transfer of said substances by asserting that Bontemps only refers to it as prior art and that the rest of the disclosure makes no further mention of the use of cosmetic substances (Appeal Brief, pg. 6). However, Examiner notes that Bontemps does not merely refer to the use of electrodes with cosmetic substances in prior art is further describing the way in which substances can be subcutaneously transferred.
Specifically, Bontemps recites “The subject of the present invention is a device which subcutaneously transfers medicine. This electronic device is equipped with large-surface electrodes that are applied by pairs to two distinct parts of the skin of the human body. These electrodes are immersed in medicinal or cosmetic substances…assure the transfer of said substances across the skin” (Col. 1, lines 7-15; emphasis added). Bontemps then goes on to discuss other known techniques for subcutaneous transfer of substances including massaging ointment onto the skin, using medicinal or cosmetic substances in frozen form with applied heat, and by sublingual or intramuscular means (Col. 1, lines 16-34). Bontemps clearly discloses that cosmetic substances can be subcutaneously transferred and the use of electrodes immersed in cosmetic substances is known. Even though Bontemps does not discuss the use of cosmetic substances in the rest of the disclosure, it has been established that the subcutaneous transfer of cosmetic solutions and the use of electrodes to do so is not novel.
Appellant further asserts that Bontemps is considered non-analogous art because it is directed to medicine instead of cosmetics (Appeal Brief, pg. 6). As discussed above with regards to Schweig, it is believed that no clear distinction exists between what is considered medical or cosmetic. Medical conditions exist that affect a person’s appearance such that in order to treat the symptoms of the condition or the condition itself, cosmetic substances may be used with medical substances. Furthermore, cosmetic substances are often used to treat, heal, or improve the body. Therefore, cosmetic substances can also be considered a medical substance and is analogous art. 
Regarding the Mas reference and Appellant’s assertion that it “has nothing to do with the applicant’s invention and contradicts the main features of the resent invention as currently defined in claim 1” (Appeal Brief, pgs. 6-7), Examiner respectfully disagrees. As Appellant noted, Mas teaches an iontophoresis device for the treatment of skin disorders such as deep wrinkles. However, the device of Mas is directed at treating cosmetic conditions of the skin, such as wrinkles. Moreover, the device of Mas treats skin using iontophoresis, which is one of several methods of transferring the cosmetic substances through the skin disclosed in Appellant’s specification [PGPUB 0009-0010]. Accordingly, it is unclear how the disclosed of Mas is irrelevant to Appellant’s own invention and how it contradicts the main features of the present invention. Rather, the Mas reference is analogous art because it recites the use of cosmetic substances to treat the skin and the use of iontophoresis, one several techniques that form the basis Appellant’s invention.
Regarding the Liss reference and Appellant’s assertion that Liss “has nothing in common with and is totally different from cosmetic substances and their delivery” (Appeal Brief, pg. 7), Examiner respectfully disagrees. As argued previously, it is believed that no clear distinction exists between what is considered medical or cosmetic. Medical conditions exist that affect a person’s appearance such that in order to treat the symptoms of the condition or the condition itself, cosmetic substances may be used with medical substances. Therefore, the teachings of Liss, which include topical iontophoretic delivery of a pharmaceutical agent (Col. 1, lines 23-26), wherein a frequency in the range of 100-1000 Hz is preferred (Col. 9, lines 20-23) and a DC power source (monophasic) provides an output of waveforms with square shapes (Col. 3, lines 42-44, 52-53; Col. 4, lines 26-32; Col. 5, lines 39-43) are analogous art. Liss further gives reasoning that tailoring the characteristics of the electrical energy to the energy applied to the electrodes, and therefore the pharmaceutical agent applied to them, enhances the administration and/or efficacy of the drug delivered (Col. 4, lines 17-21). This explicitly refers to the delivery of a pharmaceutical through iontophoresis, which is analogous art. 
Regarding the Ostrow reference and Appellant’s assertion that Ostrow “has nothing in common with an is totally different from cosmetic substances and their delivery” (Appeal Brief, pg. 7), Examiner respectfully disagrees. As argued previously, it is believed that no clear distinction exists between what is considered medical or cosmetic. Medical conditions exist that affect a person’s appearance such that in order to treat the symptoms of the condition or the condition itself, cosmetic substances may be used with medical substances. Ostrow teaches an electrophoretic pharmaceutical delivery device having an electrical current range from 0-500 mA (Col. 9, lines 35-40), and where using this particular current allows for delivery of large-molecule drugs in an efficient manner. As Ostrow is used to teach a specific current in order to efficiently deliver a drug iontophoretically through the skin (Col. 3, lines 5-8), it is unclear how Ostrow can be considered non-analogous. 
Therefore, Appellant’s arguments are not persuasive.
Second Issue
The issue refers to claims dependent on claim 1 and apply the same arguments presented for claim 1. The arguments have been addressed above.
Third Issue
The issue refers to claims dependent on claim 1 and apply the same arguments presented for claim 1. The arguments have been addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                  
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783   
                                                                                                                                                                                                     /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.